Oo CO S DH CA FF W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

The Honorable Marsha J. Pechman

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATILE
DANIEL HOPKINS, NO. 2:18-cv-01723-MJP
Plaintiff, DEFENDANT’S REVISED JURY
INSTRUCTIONS

Vv.

INTEGON GENERAL INSURANCE
CORPORATION,

Defendant.

 

 

 

 

The parties were unable to agree on the Damages Instruction (Plaintiff's Jury

Instruction No. 23 and Defendant's Jury Instruction No. 40) and, as a result, are submitting

separate revised instructions regarding the measure of damages. Attached is Defendant's

revised proposed Measure of Damages Instruction.

DEFENDANT’S REVISED JURY INSTRUCTIONS - |
(2:18-cv-01723-MIP)

Williams, Kastner & Gibbs PLLC
601 Union Street, Suite 4100
Seattle, WA 98101-2380

(206) 628-6600

 
kh Ww b

oO CO ST HDR WG

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

DATED this 30th day of September, 2020.

DEFENDANT’S REVISED JURY INSTRUCTIONS - 2

(2:18-cv-01723-MJP)

s/Eliot M. Harris

Eliot M. Harris, WSBA # 36590

s/ Christine J. Lee

Christine J. Lee, WSBA # 43231
WILLIAMS, KASTNER & GIBBS PLLC
601 Union Street, Suite 4100

Seattle, WA 98101-2380

Tel: (206) 628-6600

Fax: (206) 628-6611

Email: eharris@williamskastner.com

clee@williamskastner.com

Attorneys for Defendant
Integon General Insurance Corporation

Williams, Kastner & Gibbs PLLC
601 Union Street, Suite 4100
Seattle, WA 98101-2380

(206) 628-6600

 
& Ww bh

Oo CoO ~I DA lA

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25

 

 

CERTIFICATE OF SERVICE
I hereby certify that I electronically filed the foregoing with the Clerk of the Court
using the CM/ECF system, which will send electronic notification of such filing to all CM/ECF
participants.
DATED this 30th day of September, 2020.

5/ Eliot M. Harris
Eliot M. Harris, WSBA # 36590

DEFENDANT’S REVISED JURY INSTRUCTIONS - 3 Sriams, Kastner & Gibbs PLLC
(2:18-cv-01723-MJP) Seattle, WA 98101-2380

(206) 628-6600

 
mo Oo NN AH RR WH NY eH

NB NO DD ND RD OR ee ees
vA FF WwW NYO FK§ SF ODO CoO SD HR AH BR HR Bh ESE DD

 

 

ATTACHMENT

DEFENDANT’S REVISED JURY INSTRUCTIONS - 4

(2:18-cv-01723-MJP)

Williams, Kastner & Gibbs PLLC
601 Union Street, Suite 4100
Seattle, WA 98101-2380

(206) 628-6600

 
Go CoO NHN DO HH eh RD ND

Nw BN KN NR RD RDO meme tpt mt pt
MUM & Ww NH —-§ G&D O60 CO SS DH vA FP WW NY &§ OO

 

 

JURY INSTRUCTION NO. 40
MEASURE OF DAMAGES

It is the duty of the court to instruct you as to the measure of damages. By instructing you
on damages the court does not mean to suggest for which party your verdict should be rendered.

If your verdict is for the Plaintiff for his claim for insurance benefits, then you must
determine the amount of money that will reasonably and fairly compensate the Plaintiff for such
damages as you find were proximately caused by the negligence of Ms. Montes. If your verdict
is for Defendant, then you need not make this determination.

If you determine that damages are owed to Plaintiff Hopkins for his claim for insurance
benefits, you should consider the following noneconomic damages elements to determine the
value of his claim for insurance benefits:

e The nature and extent of the injuries;

e The disability and loss of enjoyment of life experienced and with reasonable

probability to be experienced in the future.

e The pain and suffering, both mental and physical, and inconvenience experienced and

with reasonable probability to be experienced in the future;

In addition to his claim for insurance benefits, Plaintiff Hopkins has asserted claims for
CPA, IFCA, duty to act in good faith, and negligence, each of which has its own elements of
damages. The Court will instruct as to those damages elements at the conclusion of trial.

The burden of proving damages rests upon the Plaintiff Hopkins. It is for you to
determine, based upon the evidence, whether any particular element has been proved by a
preponderance of the evidence.

Your award must be based upon evidence and not upon speculation, guess, or conjecture.

Error! No text of specified style in document. - | Williams, Kastner & Gibbs PLLC
601 Union Street, Suite 4100
Seattle, Washington 98101-2380

(206) 628-6600

7078476.1

 
oO DW DH UA BF W WD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

The law has not furnished us with any fixed standards by which to measure noneconomic
damages. With reference to these matters you must be governed by your own judgment, by the

evidence in the case, and by these instructions. !

 

! Oth Cir. Model Instr. 5.2: WPI 30.01.01 [modified]

Error! No text of specified style in document. - 2 Williams, Kastner & Gibbs PLLC
601 Union Street, Suite 4100
Seattle, Washington 98101-2380
(206) 628-6600

7078476.1

 
